Title: To Thomas Jefferson from James Monroe, 28 June 1782
From: Monroe, James
To: Jefferson, Thomas


        
          Dear Sir
          Richmond June 28. 1782
        
        I am sorry I have had no opportunity or should have answer’d your favor by your servant sooner. Indeed should have wrote by him but was so unlucky as not to see him while in town. I have been much distress’d upon the subject of Mrs. Jefferson and have fear’d, as well from what you suggested yourself as what I have heard from others, that the report of each succeeding day would inform me she was no more. Indeed this was awhile reported and believ’d but I flatter myself that in this instance I shall experience that common fate, who when she has propagated reports unfavorable to myself and my friends I have rarely found to be groundless, has fail’d and that it may please heaven to restore our amiable friend to health and thereby to you a friend whose loss you would always lament, and to your children a parent which no change of circumstance would ever compensate for. You will forgive this obtrusion on an affair which tho’ greatly you are not singly interested in, and as I necessarily suppose you are entirely engaged in an attention to and discharge of those tender duties which her situation unhappily requires from you and so anxious and deeply interested in the prospect of an event which so materially concerns the peace and tranquility of your family, I shall forbear to trouble you with an answer to that part of your letter which respects your retreat from publick service. This I shall postpone either till I see you or till I hear the situation of your family will leave your mind more at ease and leasure to attend to a disquisition of the kind, and in the meantime beg leave to assure you that nothing will give me so much pleasure as to hear of Mrs. Jefferson’s recovery, and to be informed of it from yourself. I forgot in my last to inform you I had receiv’d the parliamentary debates and annual register from Mr. Buchanan and to assure you I will keep them forever as a testimony of your friendship and esteem. Believe me to be Dear Sir very sincerely your friend & servant,
        
          Jas. Monroe
        
        
        P.S. Your letter to Pelham I sent off instantly and receiv’d a verbal message by my servant that no answer was necessary. You have perhaps heard of my appointment in Council. Engag’d as you are in domestic duties permit me to assure you I wish regularly, as soon as circumstances will permit you, to correspond with you and to have your advice upon every subject of consequence.
        
      